Exhibit 77Q(e)(1) FIRST AMENDMENT TO SUB-ADVISORY AGREEMENT ING RISK MANAGED NATURAL RESOURCES FUND This First Amendment, effective as of September 15, 2007, amends the Sub-Advisory Agreement (the “Agreement”) dated the 24th day of October, 2006 between ING Investments, LLC, an Arizona limited liability company (the “Manager”), and ING Investment Management Co. (formerly Aeltus Investment Management, Inc.), a Connecticut corporation (the “Sub-Adviser”) with regards to ING Risk Managed Natural Resources Fund, a Series of ING Risk Managed Natural Resources Fund. W I T N E
